El Juez Presidente Seíñor Del Toro
emitió la opinión del tribunal.
Versa este pleito sobre injunction posesorio y se trata ahora sobre las costas que deben satisfacer los demandados al demandante.
Por sentencia de enero 30, 1934, la Corte de Distrito de Ponce, al declarar con lugar la demanda, condenó a los tres demandados al pago de las costas. Dos de dichos demanda-dos, Torres Alberti y López Nussa, apelaron y su recurso fue declarado sin lugar. 52 D.P.R 943.
*75Archivado el mandato en la corte sentenciadora, el de-mandante presentó sn memorándum de costas y desembolsos, fijando los honorarios de sns ahogados en cinco mil dólares. El memorándum fué impugnado por los demandados.
Uno de éstos, Rafael Pirazzi, en marzo 29, 1938, y el de-mandante presentaron a la corte una estipulación haciendo constar que habiendo transigido amistosamente la cuestión de las costas,, el dicho demandado quedaba exonerado, sin que dicha exoneración impidiera al demandante proseguir su reclamación en cuanto a los otros demandados. La esti-pulación fué aprobada por la corte en los siguientes térmi-nos :
“. . . la Corte aprueba en todas sus partes la referida estipula-ción y en su virtud declara a Rafael Pirazzi y a Josefina Pirazzi relevados de toda obligación o responsabilidad con relación a las cos-tas y honorarios que contra ellos se hayan reclamado o puedan recla-marse por la parte actora con motivo del pleito de epígrafe.”
Presentaron los otros demandados una contestación en-mendada ampliando su impugnación, se celebró una vista en la cual se practicó evidencia y la corte en noviembre 22, 1938, dictó la siguiente
“ Resolución. — Visto el memorándum de costas y desembolsos ra-dicado por el demandante en agosto 12 de 1937; vista la contestación enmendada de los demandados Rafael Torres Alberti y Rafael López Nussa, de fecha 23 de mayo de 1938; vista la estipulación de fecha 29 de marzo de 1938, hecha entre Rafael y Josefa Pirazzi y el de-mandante, que fué aprobada por la Corte en 4 de abril del mismo año; tomada en consideración la evidencia presentada en el acto de la vista del memorándum de costas celebrada en 6 de septiembre de 1938, las constancias del récord de este caso y los alegatos presenta-dos por ambas partes, la Corte, por la presente aprueba dicho me-morándum de costas en las siguientes partidas:
“Honorarios del Secretario_ $5. 00
“Indemnización de 12 testigos a razón de $2.00 cada uno_ 24. 00
“Indemnización por gastos de viaje del testigo- Roberto Arroyo Vivas (2 viajes) de San Juan a Ponce_ 16. 06
*76“Honorarios de abogados del demandante que la Corte, por la presente, estima y fija en la suma de- 900. 00
Total_$945.06
“Entendiéndose que de la suma de $900 fijada como honorarios de abogado, debe rebajarse la de $300 (sic) que ya fueron pagados, en virtud de la estipulación antes mencionada por los herederos de don Nere'o Pirazzi al demandante José Méndez López; quedando re-ducida, por consiguiente, la suma de honorarios por pagar a la de $567 y, por consiguiente, se ordena y decreta que, en su oportunidad, y previos los trámites legales, los demandados Rafael Torres Alberti, Rafael López Nussa y Nereo Pirazzi Maffiola, sustituido este último por su sucesor y heredero Rafael Pirazzi, paguen, solidariamente, al demandante José Méndez López, el importe total de este memorán-dum de costas y desembolsos que ha quedado reducido a la suma en descubierto de seiscientos doce dólares con seis centavos ($612.06) pudiendo en su oportunidad, expedirse por el Secretario el correspon-diente mandamiento para hacer efectiva esta resolución.”
Contra esa resolución fue que los demandados Torres Alberti.y López Nussa interpusieron el presente recurso que fundan en cuantro errores cometidos a su juicio por la corte al considerar que la transacción celebrada por el demandante con uno de los demandados no los relevó de responsabilidad; al tomar como base la cantidad convenida en la transacción para fijar la cuantía de los honorarios; al determinar inde-pendientemente, si no fue así, dicha cuantía, y al resolver en general contra derecho el asunto.
Sólo existen en verdad dos cuestiones a considerar y a resolver, la cuantía de los honorarios y el efecto de la estipu-lación.
En lo que a la cuantía se refiere bastará decir que encuentra justificación en los autos. Bajo las circunstancias cóncurrentes y atendida la naturaleza del pleito, no importa que la faja de terreno cuya posesión se discutió fuera pequeña y de escaso valor material en sí misma. Como dijo uno de los abogados del demandante, Erasto Arjona Siaca, declarando ante la corte:
*77“Este caso tuvo cinco días de vista, se practicaron dos inspeccio-nes oculares en el sitio de los hechos del caso. Se presentaron ale-gatos muy extensos donde se discutió toda la materia sobre la Ley de Interdicto para recobrar la posesión. Hubo la mar de incidentes, mociones eliminatorias, excepciones previas, contestaciones, impug-naciones, mociones eliminatorias, etc., etc. Toda la transcripción de la evidencia consiste de quinientos ochenta y siete (folios), lo que da una idea de la extensión de la prueba oral de este caso. Nosotros creemos que la laboriosísima batalla jurídica, los esfuerzos de los abo-gados del demandante para probar los hechos, la tenacidad y persis-tencia de los abogados de los demandados, el prestigio y la gran competencia de los abogados del demandante, como un caso de jus-ticia, nosotros creemos que realmente estos honorarios deben ser va-lorados intrínsecamente, valdrían cincuenta mil dólares. Natural-mente que nosotros en vista de las circunstancias, al transigir con la Sucesión de Nereo Pirazzi admitimos que valían mil dólares y dicha Sucesión de Nereo Pirazzi pagó trescientos treinta y tres dólares. ’ ’
 En cuanto a la estipulación sostienen los apelantes que tratándose de una obligación solidaria ninguno de los deudores puede, sin el consentimiento de los otros, aporcionarla, de acuerdo con el acreedor, y que si ello fuera posible, entonces debería concluirse que el pago hecho extingue la obligación por completo. Invocan el caso de Busquéts v. Compañía Curtidora, 53 D.P.R. 8 y los artículos 1094, 1096, 1098 y 1099 del Código Civil, Ed. 1930.
Se trata en efecto de una obligación solidaria. El caso invocado que siguió el de Franceschi v. Mario Mercado e Hijos, 45 D.P.R. 427 es autoridad sobre el punto. Los tres demandados Torres, López y Pirazzi fueron condenados en costas y quedaron en su consecuencia obligados a pagarlas solidariamente al demandante. La sentencia era apelable. Torres y López apelaron. Pirazzi no. E hizo más. Que-riendo ultimar el asunto, transigió con el demandante a quien entregó la suma que ambos estimaron razonable como la parte de la deuda que le correspondería finalmente satisfacer.
¿Pudo el demandado Pirazzi actuar de ese modo? A nuestro juicio pudo conformarse con la sentencia y dejar de apelar, ya que el criterio de los otros demandados no era *78obligatorio para él. También pndo pactar independiente-mente con el demandante el pago de las costas, pero sin qne sn pacto pudiera obligar a los otros demandados, ni legal-mente exonerarlo de la obligación solidaria contraída, y ése fué el alcance que dio la corte a la estipulación al dictar su resolución final en el asunto. Como hemos visto, los hono-rarios fueron fijados por ella en $900 y el deber de pagar-los se impuso a- los tres demandados. Se reconoció la exis-tencia del pago hecho por uno de los demandados, Pirazzi, y se aplicó a la reducción de la obligación como si hubiera sido hecho por todos.
Claro es que pudiendo el demandante acreedor dirigirse contra cualquiera de los deudores solidarios — artículo 1097 del Código Civil, Ed. 1930 — para cobrar lo que falta por sa-tisfacer, no va a hacerlo contra aquél con quien pactó y a quien exoneró en cuanto pudo, si que lo hará contra los otros demandados. Si así sucede .¿podrían dichos otros demanda-dos alegar perjuicio? A nuestro juicio la pregunta debe con-testarse en la negativa.
Si el pacto no se hubiera celebrado y el acreedor se hu-biera dirigido contra ellos, todo el derecho que tendrían contra el demandado que pactó sería el mismo que ahora tienen o sea el de reclamarle la parte proporcional correspondiente que ya por su propia voluntad se adelantó a satisfacer.
Los artículos del Código Civil que los apelantes invocan no son aplicables a una situación como la que presentan los hechos de este caso. El 1094, porque nada perjudicial hizo el deudor Pirazzi contra sus codeudores Torres y López; el 1096, porque no es posible considerar que hubo aquí nova-ción, compensación, confusión o remisión de la deuda hechas por uno de los deudores solidarios, dados los términos en que se realizó la transacción, y el 1098, porque el pago he-cho por uno de los deudores solidarios que extingue la obli-gación es el total y no el parcial que fué el que aquí se hizo. En cuanto al artículo 1099 bastará decir que la resolución apelada sigue sus preceptos, esto es, decide que la responsa-*79bilidacl de Pirazzi continúa siendo solidaria no obstante el pago qne bizo.
La confusión qne a primera vista se advierte desaparece •cuando se considera qne el concepto de solidaridad sólo se .aplica a la obligación de los deudores para con el acreedor, pero no a las relaciones de los deudores entre sí. Para con ■el acreedor la responsabilidad es solidaria. Entre los deu-dores la responsabilidad se divide. De modo claro y termi-nante prescribe el artículo 1098 del Código Civil que “el pago hecho por uno de los deudores solidarios extingue'la •obligación” y que “el qne hizo el pago sólo puede reclamar •de sus codeudores la parte que a cada uno corresponda con los intereses del anticipo.”

Por virUod de todo lo expuesto, no habiéndose, cometido ■nmguno de los errores señalados y estando por el contrario la ■actuación de la corte ajustada a los hechos y >a la ley, debe el recurso declararse sin lugar y confirmarse la resolución ■apelada.